DOWNEY, Chief Judge.
Appellant was arrested during the execution of a search warrant at premises located in the City of Lauderdale Lakes. Ten law enforcement officers were involved in the execution of the warrant, but none of them were Lauderdale Lakes officers. The only one of the ten with possible authority to make an arrest in the particular jurisdiction was a Broward County deputy sheriff. However, appellant contends even the deputy sheriff was unauthorized because he had not been properly bonded pursuant to Section 30.09, Florida Statutes (1977)1 in *855that the County Commission of Broward County had not approved the deputy’s bond.
It appears that the Sheriff of Broward County administered the appropriate Oath to Deputy Ewart on February 26,1977, and the surety on the Sheriff’s blanket bond accepted coverage on Ewart effective March 1, 1977. Prior thereto the Sheriff had procured a blanket bond from Fidelity & Deposit Company of Maryland to cover all of his deputies. At the time the bond was sent to the County Commission for approval a list of the names of all of the Sheriff’s deputies was attached. The County Commission approved the bond. From time to time as new deputies are employed, if approved by the surety, they are then included within the coverage of the bond, which bond has already been approved by the County Commission.
As initially enacted Section 30.09(l)(a) required individual bonds for each deputy to be approved by the County Commission. In 1975 the Legislature enacted subsection (l)(b) which, for the first time, authorized County Commissions to accept blanket bonds. The purpose of such an amendment would seem to obviate the necessity of the Commission’s approving on an individual basis each $1,000 bond. In our opinion the provisions of Section 30.09(l)(b) were complied with vis-a-vis deputy Ewart and thus his presence and participation in the execution of the warrant in question was sufficient to make the arrest valid.
Accordingly, the judgment appealed from is affirmed.
AFFIRMED.
GLICKSTEIN and HURLEY, JJ., concur.

. 30.09 Qualification of deputies; special deputies.—
(1) BOND, SURETIES, PERFORMANCE OF SERVICES.—
(a) Each deputy sheriff, appointed as aforesaid, shall be required to give bond in the penal sum of $1,000, payable to the governor of Florida and his successors in office, with two or more good and sufficient sureties, to be approved by the board of county commissioners and filed with the clerk of the circuit court, which bond shall be conditioned upon the faithful performance of the duties of his office. No deputy sheriff shall be allowed to perform any services as such deputy until he shall subscribe to the oath now prescribed for sheriffs and until the approval of his bond. The aforesaid sureties shall be liable for all fines and amercements imposed upon their principal.
(b) The board of county commissioners of any county is authorized to accept a blanket surety bond issued by a solvent surety company authorized to do business in this state, conditioned upon the faithful performance of the duties of the deputy sheriffs appointed by a sheriff, in the penal sum of not less than $1,000 payable to the Governor and his successors in office. If such a blanket surety bond shall be accepted, individual surety bonds for each deputy sheriff shall no longer be necessary. The cost of the blanket bond shall be borne by the *855appropriate sheriffs department. The aforesaid sureties shall be liable for all fines and amercements imposed upon their principals under the provisions of the blanket bond.